Name: 98/226/EC: Commission Decision of 19 March 1998 amending Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  tariff policy;  means of agricultural production;  Europe
 Date Published: 1998-03-20

 Avis juridique important|31998D022698/226/EC: Commission Decision of 19 March 1998 amending Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance) Official Journal L 085 , 20/03/1998 P. 0034 - 0036COMMISSION DECISION of 19 March 1998 amending Decision 97/216/EC concerning certain protection measures relating to classical swine fever in the Netherlands (Text with EEA relevance) (98/226/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), as last amended by Directive 92/118/EEC (2), and, in particular, Article 10, paragraph 4 thereof,Whereas outbreaks of classical swine fever have occurred in the Netherlands;Whereas in view of the trade in live pigs, semen, embryos and ova, these outbreaks are liable to endanger the herds of other Member States;Whereas the Netherlands have taken measures within the framework of Council Directive 80/217/EEC of 22 January 1980, introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden;Whereas, as a result of the disease situation the Commission adopted Decision 97/216/EC of 26 March 1997 (4), concerning protection measures relating to classical swine fever in the Netherlands and repealing Commission Decision 97/122/EC;Whereas in the light of the evolution of the disease it is necessary to amend the measures adopted by Decision 97/216/EC;Whereas, since it is possible to identify geographically areas which present a particular risk, the restrictions on trade can apply on a regional basis;Whereas Dutch authorities have already adopted specific provisions for the trade of live pigs from some areas of their territory to the rest of the Netherlands in order to avoid further spread of classical swine fever;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS REGULATION:Article 1 1. The Netherlands shall not send pigs to other Member States unless the pigs come from an area outside the area described in the Annex.2. Pigs sent from the area outside the area described in the Annex to other Member States shall be directly sent from the holding of origin to the place, holding or slaughterhouse of destination.3. Pigs for breeding and production sent from the area outside the area described in the Annex to other Member States shall come from holdings where no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question.4. Movements of pigs coming from areas outside the area described in the Annex to other Member States shall only be allowed following three days advance notification to the central and local veterinary authorities in the Member State of destination and dispatched by the local competent veterinary authority.5. The Netherlands shall not send pigs from the area described in the Annex to other parts of its territory.Article 2 The Netherlands shall not send to other Member States porcine semen unless the semen originates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 90/429/EEC (5) and situated outside the area described in the Annex.Article 3 1. The Health certificate provided for in Council Directive 64/432/EEC (6) accompanying pigs sent from the Netherlands must be completed by the following:'Animals in accordance with Commission Decision 98/226/EC of 19 March 1998 amending Decision 97/216/EC concerning certain protection measures relating to Classical Swine Fever in the Netherlands`.2. The Health certificate provided for in Council Directive 90/429/EEC accompanying boar semen sent from the Netherlands must be completed by the following:'Semen in accordance with Commission Decision 98/226/EC of 19 March 1998 amending Decision 97/216/EC concerning certain protection measures relating to Classical Swine Fever in the Netherlands`.Article 4 1. The Netherlands shall ensure that vehicles transporting pigs from areas outside the area described in the Annex to other Member States shall not transit through the area described in the Annex.2. The Netherlands shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 5 Article 1 of Commission Decision 97/216/EC is hereby repealed.Article 6 The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 7 This Decision is addressed to the Member States.Done at Brussels, 19 March 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 29.(2) OJ L 62, 15. 3. 1993, p. 49.(3) OJ L 47, 21. 2. 1980, p. 11.(4) OJ L 87, 2. 4. 1997, p. 24.(5) OJ L 224, 18. 8. 1990, p. 62.(6) OJ 121, 29. 7. 1964, p. 1977/64.ANNEX The territory of the Netherlands situated inside:- the Dutch-German border between the crosspoint of the Bijland Kanaal with the border at the municipality of Millingen aan de Rijn and the Drielandenpunt at the village of Vaals;- the Dutch-Belgian border between Vaals and the Schelde-Rijnkanaal;- the Schelde-Rijnkanaal in direction North, crossing the motorway A 58, until it joins the river Volkerak;- the river Volkerak, until it crosses the crosspoint Hellegatsplein and joins the river Hollands Diep, until it crosses the motorway A 16 and joins the river Nieuwe Merwede which passes into the river Waal;- the river Waal, crossing the motorway A 27 at Gorinchem, the motorway A 2 at Zaltbommel and the motorway A 325 at Nijmegen until the Dutch-German border at the municipality of Millingen aan de Rijn.